DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Foreign document JP S61-100595 has not been considered and has been struckthrough in the IDS submitted on September 25, 2020. The MPEP 609.04(a) Part III states, 
Each information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification.

	The document JP S61-100565 has been listed in the specification, but no concise explanation of the relevance has been provided. Therefore, this document has not been considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 05-263485 Miyagawa et al.

a base material (putty 2); and
the textured pattern, which is formed on one face of the base material (paragraph 0010),
wherein a projection part that constitutes the textured pattern has at least one first slope and a second slope, one end of the first slope and one end of the second slope being linked to each other to form an apex of the projection part, the apex constituting a ridgeline (figure 1), and

    PNG
    media_image1.png
    201
    471
    media_image1.png
    Greyscale
the textured pattern is such that an inclination formed  by the first slope and a plane of a sheet is smaller than an inclination formed by the second slope and the plane of a sheet (see annotated figure 1 to the right).

    PNG
    media_image2.png
    407
    514
    media_image2.png
    Greyscale
Regarding claim 2, Miyagawa teaches that the surface roughness of the first slope in a portion of the ridgeline is larger than surface roughness of another first slope in a portion of a thalweg of a recess part, the thalweg being adjacent to the ridgeline (paragraph 0011, where the paint flows to the lower regions, the thalwegs, filling any unevenness and therefore creating a region of lesser roughness).
Regarding claim 3, Miyagawa teaches that a design layer 3 is further laminated onto the base material (paragraph 0011, paint). 
Regarding claim 4, Miyagawa teaches that a transparent protective layer 4 is further layered on a design layer.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 05-263485 Miyagawa et al as applied to claims 1 and 3 above, and further in view of US 2014/0047790 Ferronato.
Regarding claims 5 and 7, Miyagawa does not teach a stone grain design. Ferronato teaches a decorative panel where the surface may be formed to reproduce natural materials such as stone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the stone grain design of Ferronato in the product of Miyagawa because this allows the product of Miyagawa to produce different effects, increasing the potential applications for the product. 
Please further note that “[t]he court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” (MPEP 2144.04 Section I.) Therefore, absent evidence of function, the surface design of the product does not lend patentability to the claim. 

Please further note that “[t]he court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” (MPEP 2144.04 Section I.) Therefore, absent evidence of function, the surface design of the product does not lend patentability to the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781